
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.26


December 31, 2001

Wynn Clayton
Vice President, Finance
TenFold Corporation
180 West Election Road, Suite 100
Salt Lake City, Utah 84020

Re: Retention Bonus Letter Agreement

Dear Wynn:

This Retention Bonus Letter Agreement ("Agreement") will set forth the mutual
understanding between you and TenFold Corporation (the "Company") regarding your
agreement to continue your employment with the Company.

You are currently employed by the Company as its Vice President of Finance. You
have reported that another employer has presented you with an employment
opportunity. The Company has agreed that it is in its best interest for you to
remain in your current position with the Company at least through and including
April 30, 2002.

Therefore, for valuable consideration, the sufficiency of which is hereby
acknowledged, you and the Company agree as follows:

Subject to your execution of this Agreement, the Company will pay you a
one-time, lump sum payment in the amount of one hundred thousand dollars
($100,000.00) (the "Retention Bonus"), reduced by applicable withholdings, which
sum shall be paid on or before December 31, 2001.

You agree that you will immediately repay to the Company the Retention Bonus
(less actual withholdings) in the event that 1) you voluntarily terminate your
employment with the Company for any reason and at any time prior to May 1, 2002,
or 2) your employment is terminated for cause by the Company at any time prior
to May 1, 2002, or 3) you fail to give the Company one month's prior written
notice before terminating your employment with the Company; provided, however,
that you are not required to give such notice if the Company fails to meet your
scheduled payroll payments during any payroll period subsequent to the date of
this agreement. (For avoidance of doubt, and notwithstanding anything in this
Agreement to the contrary, you may give one month's notice on or after April 1,
2002 without violating this Agreement. Also, upon your request, the Company may,
in its sole discretion, waive this notice requirement.)

For purposes of this Agreement, "termination for cause" means termination of
your employment by the Company following the discovery of one or more of the
following events, which events occurred after the date of this Agreement and
before May 1, 2002: (For avoidance of doubt, unless you have been previously
notified otherwise, your performance during the past year represents acceptable
conduct in the completion of your duties.)

a.Willful misconduct or gross negligence in the performance of your duties
hereunder, including refusal to comply in any material respect with the legal
directive of the Company's Chief Financial Officer, so long as such directives
are not inconsistent with your position and duties or with published,
professional (CPA) ethical standards, and such refusal to comply is not remedied
within one (1) business day after receipt of written notice from the Company,
which written notice shall state that failure to remedy such conduct may result
in termination for cause;

b.Dishonest or fraudulent conduct that materially discredits the Company or is
materially detrimental to the Company's reputation, business, operations, or
relations with its employees, suppliers or customers;

--------------------------------------------------------------------------------

c.Failure to meet minimum performance standards established by the Company's
Chief Financial Officer and set forth in a formal written performance plan, with
a minimum two-week period to cure performance deficiencies;

d.Derogatory or disparaging public remarks by you about the Company or any of
its directors or officers that materially damages the Company or any of its
directors or officers;

e.Conviction of a felony or of a misdemeanor involving fraud, dishonesty or
moral turpitude with respect to the Company or any of its customers or
suppliers;

f.Abuse of alcohol, prescription drugs or controlled substances that has a
material adverse impact on your job performance;

g.Any other material breach of this Agreement or any element of the Company's
Employee Proprietary Information and Invention Assignment Agreement, which you
have previously signed and which remains in full force and effect, including
without limitation, any theft or other deliberate misappropriation of the
Company's proprietary information; or

h.You die or become totally disabled during the term of this Agreement. For
purposes of this Agreement, "totally disabled" means that you are unable as a
result of a physical injury or physical or mental illness to participate
materially in the Company's business and to perform substantially all of the
duties required of you under the terms of this Agreement for an aggregate total
of fifteen (15) days (whether consecutive or non-consecutive) during the term
hereof. With respect to this paragraph (h) only, the amount to be repaid to the
Company in the event you die or become totally disabled will be reduced on a
pro-rata basis and calculated by taking the total number of days worked during
the period of this Agreement plus any unused vacation and holiday days divided
by the total number of work days during the period of this Agreement, which
includes April 30, 2002, and then multiplying the result against the Retention
Bonus less actual withholding.

Notwithstanding anything in this Agreement to the contrary, the Company agrees
that you will have no obligation to repay the Retention Bonus following the
discovery of one or more of the following events, provided such events were
caused by the Company and occurred after the date of this Agreement and before
May 1, 2002:

a.Dishonest or fraudulent conduct by the Company's directors or officers that
materially discredits you or is materially detrimental to your business
reputation;

b.Derogatory or disparaging public remarks by the Company's directors or
officers about you that materially damages you;

c.Failure to meet your scheduled payroll payments during any payroll period
prior to May 1, 2002;

d.Reduction of your salary below $100,000 per annum during any payroll period
prior to May 1, 2002;

e.Any other material breach of this Agreement by the Company.

You will report to the Company's Chief Financial Officer. You will at all times,
and to the best of your ability and experience, loyally and conscientiously
perform all of the duties and obligations required of you pursuant to the terms
hereof or as directed by the Company's Chief Financial Officer. During the term
of your employment relationship with the Company, you further agree that you
will not work for any other employer and will therefore devote all of your
professional time, attention and effort to the business of the Company, and will
use your reasonable best efforts to promote the interests of the Company. For a
period of six (6) months following the termination of your employment
relationship

2

--------------------------------------------------------------------------------


with the Company, you will not make derogatory or disparaging public remarks
about the Company or any of its directors or officers that materially damages
the Company or any of its directors or officers.

The Company agrees that after April 30, 2002, the Company must waive the
non-solicitation provisions (and any other provisions that restrict third
parties from hiring or soliciting a TenFold employee, but not any provision with
respect to holding information confidential) in its contracts with third parties
who desire to employ you; provided, however, that the Company may withhold such
waiver if the Company can demonstrate that your being employed by the third
party (rather than your leaving the Company) will have a material adverse effect
on the Company's business.

You expressly acknowledge that your employment is and shall continue to be
at-will, as defined under applicable law. If your employment terminates for any
reason, you shall not be entitled to any payments (except through the effective
date of the termination), benefits, damages, award or compensation other than as
provided in this Agreement or as required by applicable law. In the event your
employment is terminated prior to May 1, 2002, the Company will pay unused
vacation and holiday time at a rate equal to your annual base salary at the time
of termination, but in no event less than a rate of $100,000 per annum.

You hereby represent that you are not a party to any agreement or contract with
any other employer and that you will not, during the term of this Agreement,
enter into any oral or written agreement in conflict with any of the provisions
of this Agreement. However, you may enter into an agreement for employment after
March 31, 2002, provided that such employment does not commence until after
April 30, 2002.

You also agree that after you sign this Agreement, you will hold strictly
confidential the terms and conditions of this Agreement, except for disclosure
to your legal and financial advisors, your spouse and immediate family members,
and the company that has presented you with another employment opportunity, each
of whom shall be instructed by you to maintain the terms of this Agreement in
strict confidence.

In addition, and in consideration for the Retention Bonus offered to you in this
Agreement, you, for yourself and all persons claiming by, through or under you,
hereby absolutely, irrevocably and unconditionally release the Company and each
of its affiliates, employees, officers, directors, shareholders, and agents
(collectively "TenFold") from any and all claims against TenFold whatsoever
which you had, have, or may have with respect to any period prior to the date of
this Agreement, directly or indirectly arising from or relating to your
employment relationship with TenFold, including, but not limited to, any claim
relating to any and all liabilities, debts, demands, contracts, promises,
agreements, claims, causes of action, injuries, costs, attorneys' fees, salary,
compensation, benefits (not including unused vacation or holiday time) and/or
damages or any kind or character arising under or from any state or federal
statute, local ordinance or common law.

Likewise, in consideration for your staying with the Company at least through
and including April 30, 2002, the Company and any entities claiming by, through
or under the Company, hereby absolutely, irrevocably and unconditionally release
you from any and all claims whatsoever which the Company had, has, or may have
with respect to any period prior to the date of this Agreement, directly or
indirectly arising from or relating to TenFold's employment relationship with
you, including, but not limited to, any claim relating to any and all
liabilities, debts, demands, contracts, promises, agreements, claims, causes of
action, injuries, costs, attorneys' fees, salary, compensation, benefits and/or
damages or any kind or character arising under or from any state or federal
statute, local ordinance or common law.

This Agreement and the Employee Proprietary Information and Invention Assignment
Agreement set forth the entire agreement of the Company and you with respect to
the subject matter hereof and supersede and replace all prior negotiations,
agreements, or representations, whether written or oral.

3

--------------------------------------------------------------------------------


(The Company will provide you with a copy of any documents referred to in this
Agreement upon reasonable demand.) The validity, interpretation, construction
and performance of this Agreement will be governed by Utah law. In the event of
a claim or dispute arising under this Agreement, the parties agree to first meet
and attempt to resolve such claim or dispute in good faith. If the parties are
unable to agree upon a satisfactory resolution of the dispute, the parties will
submit the dispute to binding arbitration, which will be held in Salt Lake
County, Utah in accordance with the rules and procedures of the American
Arbitration Association. The parties agree that the prevailing party in any such
arbitration shall be entitled to recover its reasonable costs, disbursements and
attorneys' fees from the non-prevailing party.

Finally, you acknowledge that you (1) have consulted with an attorney regarding
this Agreement before agreeing to and signing it, (2) have read and fully
understand the language and meaning of this Agreement, (3) have executed this
Agreement voluntarily and of your own free will, and (4) are knowingly and
voluntarily releasing and waiving all claims you may have against TenFold.

To confirm your understanding and acceptance of the terms and conditions of this
Agreement, please sign below and return the signed copy of this Agreement to me.

Sincerely,

John M. Ames
Senior VP and CFO

cc:   Nancy Harvey, President and CEO
Jonathan Johnson, Sr. VP and General Counsel


Agreed to and accepted by:
 
 
Wynn Clayton
 
 
 
 
 

--------------------------------------------------------------------------------

Signature  

--------------------------------------------------------------------------------

Date

4

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.26

